Case 6:18-cv-00308-ADA Document 55-6 Filed 03/13/19 Page 1 of 4




      EXHIBIT 5
                    Case 6:18-cv-00308-ADA Document 55-6 Filed 03/13/19 Page 2 of 4

Contact
                                      Matthew Hodgins
www.linkedin.com/in/                  Sr. Lead SW Engineer, Test at Roku
matthewhodgins (LinkedIn)             Austin, Texas Area

Top Skills                            Summary
Linux
                                      I am an experienced software test automation developer. I design
Test Automation
                                      and implement test frameworks, equipment inventory systems,
Testing
                                      libraries and command line tools to help organizations setup and
Languages                             improve their continuous integration environments.

English (Native or Bilingual)
                                      Languages
                                      • Proficient in: Python (Django, PyUnit)
                                      • Familiar with: Java, JavaScript (jQuery), BrightScript
                                      Software
                                      • Version Control: Git, Subversion, Perforce
                                      • Platforms: Linux (Ubuntu, Raspbian), Windows, Mac
                                      • Other: JIRA, Confluence, Bugzilla, Jenkins, REST, TestRail,
                                      ReviewBoard



                                      Experience
                                      Roku
                                      Sr. Lead SW Engineer, Test
                                      February 2014 - Present
                                      Austin, Texas Area

                                      Created an automated test framework for all Roku hardware platforms, the
                                      BrightScript programming language (used to create Roku channels and
                                      applications), the Roku iOS/Android apps, and backend Roku services,
                                      including interfaces to peripheral devices (power strips, serial concentrators,
                                      wireless routers) and integrated test result tracking in TestRail and Roku's Big
                                      Data Platform.


                                      Created an application to allow users to easily manage test devices and
                                      launch automated tests without any dependencies. Roku devices are
                                      discovered and added to the inventory automatically during periodic network
                                      scans and users can map any required peripheral devices. Devices can be
                                      reserved for any period of time and then used in automated tests.



                                                                         Page 1 of 3
Case 6:18-cv-00308-ADA Document 55-6 Filed 03/13/19 Page 3 of 4

                  Created an application to allow manual testers to validate metadata and media
                  quality for content hosted by Roku and served by The Roku Channel.


                  Designed and implemented a Raspberry Pi based solution to simulate inputs
                  to the Roku TV, record Roku audio outputs, simulate various remote control
                  IR commands/protocols, control GPIO devices and emulate basic CEC
                  (Consumer Electronics Control) devices.


                  Developed and executed automated tests for the manufacturing-related
                  BrightScript APIs, Roku OS and various Roku applications.


                  Provided automation training and support for both local and remote team
                  members.


                  Promoted to Sr. Lead SW Engineer, Test (July 2016)


                  Calxeda, Inc.
                  Software Test Engineer
                  July 2013 - December 2013 (6 months)
                  Austin, Texas

                  Lead the test effort for the EnergyCore Management Engine releases


                  Contributed bug fixes and features to Calxeda’s test automation framework,
                  including general debug/troubleshooting and integration with services such as
                  JIRA, Cobbler and Jenkins


                  Designed and implemented an equipment inventory and test result tracking
                  system


                  Evaluated and setup tools to improve the efficiency and effectiveness of the
                  test team and the engineering organization as a whole (static code analysis,
                  TestRail, JIRA workflows)


                  Contributed bug fixes and features to cxmanage, a command-line tool that
                  simplifies managing Calxeda servers and clusters


                  LifeSize Communications (acquired by Logitech in 2009)
                  6 years 9 months

                  Senior SQA Engineer
                  August 2008 - July 2013 (5 years)

                                                      Page 2 of 3
Case 6:18-cv-00308-ADA Document 55-6 Filed 03/13/19 Page 4 of 4

                  Austin, TX

                  Promoted to Sr. Engineer, SQA (May 2011)


                  Lead the test effort for the Bridge 2200 product line, including involvement in
                  design/feature reviews, test planning and identifying resource requirements


                  Lead the design and development of a distributed automated test framework
                  and device inventory system (in Python with Django and Pyjamas), including
                  automated interfaces to competitor devices.


                  Mentored interns and less experienced team members.


                  Performed functional, system, stress and regression testing of all LifeSize
                  embedded video conferencing endpoints and related infrastructure (MCU
                  and Gatekeeper) along with PC based video endpoints and Adobe AIR/Flash
                  based management systems


                  Verified device performance under various network conditions (using netem)


                  Created, maintained and executed both manual and automated test cases (in
                  Python)


                  Maintained multiple testing environments including third party endpoints/
                  infrastructure (Polycom, Cisco/Tandberg/Codian, Sony, RadVision, ShoreTel
                  and others)


                  Helped reproduce customer reported issues to facilitate defect resolution

                  SQA Intern
                  November 2006 - August 2008 (1 year 10 months)
                  Austin, TX




                  Education
                  The University of Texas at Austin
                  B.S., Computer Science · (2000 - 2004)




                                                     Page 3 of 3
